Title: From Benjamin Franklin to James Lovell, 13 September 1781
From: Franklin, Benjamin
To: Lovell, James


Sir,
Passy Sept 13 1781
Immediately on the Receipt of your respected Letter of May 9. I wrote to a Friend in London, to supply Messrs. Curson & Gouverneur with what Money they might have occasion for: and he writes to me that he has accordingly made them the Offer. Their Liberty is not at present obtainable. I should be very glad if I had it in my Power to effectuate their Exchange: But I have no English here in my hands. All our Privateers who come upon the Coast of Europe, have of late discharged their Prisoners at Sea, upon their insignificant tho’ written Paroles, of returning an equal Number of our People, which is never regarded; and out of more than 500 such Paroles which have been sent me, not a single Man has ever appeared here in consequence of them; nor was there ever a Man obtained in Exchange for those sent to England in two Flags from Boston: There seems not to be a spark of Honour left in that corrupted Nation. Near 500 of our unhappy Countrymen are now confined in their Prisons under Commitments for High Treason; and unless an equal Number are sent to me here from America I shall not be able to procure their Liberty. I wrote to the same Friend relating to young Dr. Witherspoon; and have the Pleasure to learn that he is now at Liberty, and has been furnish’d by my Orders with what Money he required, to enable him to return home.
Mr. Gerard has been absent ever since I receiv’d your Letter of May 17. so that I have not learnt what has been done by him in the Affair of Dr. Putnam: but I shall attend to it.
I thank you much for the Newspapers you have from time to time sent me. I inclose some of the latest we have here: A great Quantity go directed to the President.

I am, with great Regard, Sir, Your most obedient and most humble Servant
B Franklin
Honble James Lovell Esqr
